Order filed April 9, 2020




                                       In The


        Eleventh Court of Appeals
                                   __________

                              No. 11-19-00213-CV
                                  __________

                  MELISSA REYNA ROGERS, Appellant
                                         V.
                 RANCEFER JAMES ROGERS, Appellee


                     On Appeal from the 446th District Court
                              Ector County, Texas
                        Trial Court Cause No. C-137,562


                                     ORDER
       Appellant has filed in this court her third pro se motion for extension of time
to file her appellate brief. Appellant’s brief was originally due to be filed on or
before September 5, 2019. We note that this is the sixth request for an extension of
time to file the appellant’s brief in this appeal; Appellant’s previous attorney filed
three before he withdrew.     The delay in filing Appellant’s brief in this cause is
unacceptable, and it has unduly delayed the timely disposition of this appeal.
        In the correspondence granting the previous motion for extension, we
provided as follows: “Further motions for extension of time will not be accepted.
If Appellant’s brief is not filed by April 3, 2020, the appeal will be subject to
dismissal for want of prosecution.”
        In the most recent motion, Appellant indicates that the COVID-19 pandemic
has now hindered her ability to draft a pro se brief or find someone to help with the
brief. After considering the motion and the extraordinary situation of the COVID-
19 pandemic, we are of the opinion that the motion should be granted in part and
that the appeal should be abated for sixty days.
        Accordingly, this appeal is abated until June 8, 2020, at which time the appeal
will be reinstated. Appellant’s brief will be due to be filed in this court on or before
July 8, 2020. If Appellant’s brief is not filed by July 8, 2020, the appeal will be
subject to dismissal for want of prosecution.


                                                                   PER CURIAM


April 9, 2020
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2